                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION (DETROIT)
In re:

Alan Eugene Porter and                                     Case Number 19-45533
Regina Denise Porter,                                      Chapter 13
      Debtors.                                             Honorable Mark A. Randon
______________________/

               OPINION REGARDING VALUE OF REAL PROPERTY

I.       INTRODUCTION

         Alan and Regina Porter (“Debtors”) have two mortgages with Wilmington Trust

Company (“Creditor”) on their Macomb Township, Michigan home (“the Property”).

Debtors’ petition-date balance on the first mortgage was $302,337.38 and $64,323.82 on

the second. Their Chapter 13 reorganization plan proposes to avoid the second mortgage

and treat the debt as unsecured (“the lien strip”). Challenging Debtors’ $299,000.00

valuation of the Property, Creditor opposes the lien strip. The valuation determination

requires the Court to ascertain the requirements for a bedroom in Michigan.

         The Court conducted an evidentiary hearing on September 8, 2020. Mr. Porter

testified. The Court also heard testimony and received competing appraisals from the

parties’ experts. This opinion states the Court’s findings of fact and conclusions of law.

Primarily because the Court finds the Property is a four–not a three–bedroom home, the

petition-date value exceeded the amount owed on the first mortgage. Therefore,

Creditor’s second mortgage was not wholly unsecured and cannot be stripped.


                                               1


     19-45533-mar   Doc 89    Filed 09/23/20       Entered 09/23/20 10:22:32   Page 1 of 9
II.    STIPULATIONS AS TO THE ADMISSION OF EXHIBITS

       The parties stipulated that both appraisers were qualified to testify as experts and

to the admission of their respective appraisals. Fed. R. Evid. 702. They also agreed to the

admission of Debtors’ Warranty Deed and several entries from the Court’s docket.

III.   EVIDENTIARY HEARING TESTIMONY

       A.     Mr. Porter’s Testimony

       Debtors purchased their three-bedroom; 2,700 square feet; new-construction home

for $325,000.00 in 2004.1 There is a master bedroom on the first floor and two other

upper-level bedrooms. It has two-and-a-half baths, a second floor den with a “triangular

cut out” in the wall that overlooks the great room, a patio off the rear of the home, and an

attached three-car garage. The basement is unfinished. The home is in fair condition but

needs several repairs. The carpet in the main living areas is buckling and needs to be

replaced. Both the interior and exterior of the home needs repainting. Fifteen of the

home’s twenty or so windows also need to be replaced: the wood framing is rotted, the

window handles are broken, and the two-ply windows are not air tight.2 Mr. Porter has

obtained estimates for the repairs, but he cannot afford to address them at this time. He

believes the Property is worth $280,000.00.



       1
        The record is not clear concerning the purchase price for this home. Creditor’s
expert testified that the Property sold in 2004 for $335,000.00.
       2
      Mr. Porter testified that builder grade materials were used in his home. Three-ply
windows would be an upgrade from what he has now and sufficient to keep the wind out.

                                               2


  19-45533-mar     Doc 89     Filed 09/23/20       Entered 09/23/20 10:22:32   Page 2 of 9
       B.     Debtors’ Appraiser

       Debtors’ expert, Robert McDonald II, is a certified real estate appraiser. He’s

been an appraiser since 2002. He described the Property as in “rough” condition with

several items of deferred maintenance that need to be addressed. Although a new

construction when purchased, the Property contains no builder upgrades and has not been

updated. The basement is unfinished.

       Mr. McDonald used the sales comparison approach to determine the Property’s

fair market value. Using four comparable sales, and making adjustments, Mr.

McDonald’s opinion as to the Property’s value as of April 4, 2019, is $299,000.00. Mr.

McDonald testified that in order for a room to be considered a bedroom, it must have four

walls and “enjoy privacy.” Given the triangular cut out in the wall of the second floor

den, he determined Debtors’ home was a three bedroom–because the den could not be

considered a fourth–and adjusted for that in the comparable homes.

       C.     Creditor’s Appraiser

       Creditor’s expert, Sheri Mykolaitis, is also a certified real estate appraiser. She has

her own appraisal company and has been in the appraisal business since 2001. Ms.

Mykolaitis used the sales comparison approach to determine the Property’s fair market

value. Using six comparable sales, and making adjustments, Ms. Mykolaitis’s opinion as

to the Property’s value as of April 11, 2019, is $328,000.00.3 She determined that

       3
       On page two of Ms. Mykolaitis’s appraisal, she notes that the 2018 State
Equalized Value (“SEV”) for the Property was $155,700.00, which roughly equates to a

                                               3


  19-45533-mar     Doc 89     Filed 09/23/20       Entered 09/23/20 10:22:32   Page 3 of 9
because the second floor den has a closet, separate entrance, and had a bed in it at the

time of her appraisal, it should be considered a fourth bedroom. Ms. Mykolaitis

acknowledged that the carpet was buckling, but said it could be re-stretched. She found

the paint to be adequate and the windows in average condition, given the age of the home.

III.   JURISDICTION

       The Court has subject matter jurisdiction over this proceeding under 28 U.S.C. §

1334(b). This is a core proceeding under 28 U.S.C. §§157(b)(2)(K).

IV.    FINDINGS OF FACT AND CONCLUSIONS OF LAW

       Chapter 13 debtors are generally prohibited from modifying claims “secured only

by a security interest in real property that is the debtor’s primary residence.” 11 U.S.C.

§1322(b)(2). An exception to the anti-modification provision applies if there are two

mortgages on the home, and the home is worth less than the amount owed on the first

mortgage. In that case, the second mortgage can be “stripped” from the property and

treated as an unsecured debt in the reorganization plan. See Lane v. W. Interstate Bancorp

(In re Lane), 280 F.3d 663, 664 (6th Cir. 2002) (“[w]here a creditor holds a second

mortgage on a homestead valued at less than the debtor’s secured obligation to a first

mortgagee, . . . the holder of the second mortgage has only an ‘unsecured claim’ for

506(a) purposes”).

       Debtors argue they can avoid Creditor’s second mortgage on their primary



fair market value of $311,400.00 (SEV x 2).

                                               4


  19-45533-mar       Doc 89   Filed 09/23/20       Entered 09/23/20 10:22:32   Page 4 of 9
residence under 11 U.S.C. § 506(a)(1)–if the second mortgage is wholly unsecured. 11

U.S.C. § 506(a)(1) states:

       An allowed claim of a creditor secured by a lien on property in which the
       estate has an interest . . . is a secured claim to the extent of the value of such
       creditor’s interest in the estate’s interest in such property . . . and is an
       unsecured claim to the extent that the value of such creditor’s interest . . . is
       less than the amount of such allowed claim.

Put simply, Debtors must prove by a preponderance of the evidence that the Property was

worth less than $302,337.38 on the petition date to strip the second mortgage. McKinney

v. JP Morgan Chase Bank (In re McKinney), 501 B.R. 338, 339-40 (Bankr. E.D. Mich.

2013); Johnston v. Suntrust Bank (In re Johnston), No. 12-05066, 2013 WL 1844751, at

**5-6 (Bankr. W.D. Va. April 12, 2013).

       The Court observed the demeanor of the three witnesses as they testified. The

Court finds, overall, Mr. Porter was a credible witness; however, his testimony regarding

the repairs needed at his home seemed exaggerated. The Court was also unconvinced by

Mr. Porter’s testimony that his home was disqualified from consideration as a four

bedroom because of the “cut out” in the den’s wall. The Court finds the testimony of

both experts to be credible but, finds the testimony of Ms. Mykolaitis regarding the

bedroom count and her appraisal, in general, to be more persuasive. The Court focuses

on whether Debtors’ home is a three versus a four bedroom, because if the home has four




                                               5


  19-45533-mar      Doc 89    Filed 09/23/20       Entered 09/23/20 10:22:32     Page 5 of 9
bedrooms, the Court finds it was worth more than $302,337.38 on the petition date.4

       A.     The Court Finds Debtors’ Home is a Four Bedroom

       The term “bedroom” is not defined in the Michigan Building Code. However, the

Michigan Building Code–through its adoption of the 2015 International Residential Code

(“IRC”)–makes clear that a bedroom needs to be a habitable space. The IRC defines a

“habitable space” as “[a] space in a building for . . . sleeping[.] Bathrooms, toilet rooms,

closets, halls, storage or utility spaces and similar areas are not considered habitable

spaces.” International Residential Code, § R202 (2015) (emphasis added). Additionally, a

habitable room “shall have a floor area of not less than 70 square feet.” Id. at § R304.1.

The minimum ceiling height must be not less than seven feet. Id. at § R305.1. And,

“every sleeping room shall have not less than one operable emergency escape and rescue

opening.” Id. at § R310.1. In other words, a door or window that leads directly to the

outside from within.

       From the photographs and room dimensions accompanying Creditor’s appraisal,

Debtors’ second floor “den” appears to satisfy these requirements (i.e., it meets the

ceiling height and room dimension requirements and has an egress window). Dkt. No. 78-

1. It also has a closet within its walls.5 As such, the Court finds that the room is a



       4
        Mr. McDonald testified that generally, a four bedroom home is worth more than a
three bedroom.
       5
       The Court finds this persuasive but not determinative evidence that the room
should be considered a bedroom.

                                               6


  19-45533-mar      Doc 89    Filed 09/23/20       Entered 09/23/20 10:22:32    Page 6 of 9
habitable space in its “as is” condition and should be considered a fourth bedroom.6

       B.     The Property’s Petition-Date Value Exceeds the Amount Owed on the
              First Mortgage

       The Court has reviewed both appraisals and uses portions of both in reaching its

conclusion as to the Property’s petition-date (April 11, 2019) value. The Court focuses

on Debtors’ comparable sale number two and Creditor’s comparable sale number four,

because both occurred relatively close to the Debtors’ petition date and involve properties

on the Debtors’ street. Moreover, both properties are 16 years of age–roughly the same

age as Debtors’ home.

       Debtors’ comparable sale number two is located at 21797 Summerfield Drive, 0.16

miles from the Debtors’ home. It has 2,948 square feet; four bedrooms; two-and-a-half

baths; a den; an unfinished basement; and an attached three-car garage. The master

bedroom is on the first floor. In February, 2019, the property sold for $334,900.00. It

was on the market for only seven days. Mr. McDonald adjusted the sales price to account

for the differences between the Debtors’ home and the comparable property.7 The

adjusted sales price for the comparable home is $315,400.00.



       6
       Mr. McDonald testified that the den could be made into a fourth bedroom by
completing (repairing) the wall, but the Court finds such repairs are unnecessary for the
room to be considered a fourth bedroom.
       7
       Adjustments were made for: condition, square footage, unfinished basement,
functional utility, and patio. Mr. McDonald made an adjustment in the amount of
negative $9,000.00 for functional utility to account for Debtors’ home only having three
bedrooms.

                                              7


  19-45533-mar     Doc 89    Filed 09/23/20       Entered 09/23/20 10:22:32   Page 7 of 9
       Creditor’s comparable sale number four is located at 21346 Summerfield Drive,

.28 miles from Debtors’ home. It is has 2,602 square feet; four bedrooms; two-and-a-half

baths; an unfinished basement; and an attached two-car garage. Like Debtors’ home, its

master bedroom is on the first floor. In April, 2019, the property sold for $300,000.00. It

was on the market for 117 days. Ms. Mykolaitis adjusted the sales price to account for

the differences between Debtors’ home and the comparable property.8 The adjusted sales

price for the comparable home is $306,780.00.

       The Court has closely scrutinized these sales and the adjustments made by the

parties’ experts. Consistent with the Court’s finding that Debtors’ home is a four

bedroom, Mr. McDonald’s adjustment of negative $9,000.00 for functional utility is

unreasonable because the adjustment is premised, at least in part, on Debtors’ home being

a three bedroom. The Court declines to put an exact value on the Property but finds the

fair market value to be between $306,780.00 and $311,400.00.9 See In re McKinney, 501

B.R. 338, 340 (Bankr. E.D. Mich. July 26, 2013) (“determining the value of the Property

is not something that can be done with any sort of scientific precision or certainty. It

necessarily involves some uncertainty”).

V.     CONCLUSION

       Based on the findings of fact, conclusions of law, and the reasons stated in this

       8
           Adjustments were made for square footage and the two-car garage.
       9
        These values represent Ms. Mykolaitis’s adjusted comparable number two and
twice the home’s SEV.

                                                8


  19-45533-mar        Doc 89   Filed 09/23/20       Entered 09/23/20 10:22:32   Page 8 of 9
opinion, the Court finds the Property is worth between $306,780.00 and $311,400.00.

Creditor’s second mortgage, therefore, is not wholly unsecured and may not be “stripped”

from the Property.

      IT IS ORDERED.




Signed on September 23, 2020




                                               9


  19-45533-mar       Doc 89   Filed 09/23/20       Entered 09/23/20 10:22:32   Page 9 of 9
